CERTIFICATIONS PURSUANT TO SECTION 302CERTIFICATIONI, Christian W. Thwaites, President and Chief Executive Officer of SentinelVariable Products Trust (the "registrant"), certify that:1. I have reviewed this report on Form N-CSR of the registrant;2. Based on my knowledge, this report does not contain any untrue statement of amaterial fact or omit to state a material fact necessary to make the statementsmade, in light of the circumstances under which such statements were made, notmisleading with respect to the period covered by this report;3. Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all material respects thefinancial condition, results of operations, and changes in net assets, of theregistrant as of, and for, the periods presented in this report;4. The registrant's other certifying officer and I are responsible forestablishing and maintaining disclosure controls and procedures (as defined inRule 30a-3(c) under the Investment Company Act of 1940) and internal controlsover financial reporting (as defined in Rule 30a-3(d) under the InvestmentCompany Act of 1940) for the registrant and have: (a) designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under our supervision, toensure that material information relating to the registrant is made known to usby others within the registrant, particularly during the period in which thisreport is being prepared; (b) designed such internal control over financial reporting, or causedsuch internal control over financial reporting to be designed under oursupervision, to provide reasonable assurance regarding the reliability offinancial reporting and the preparation of financial statements for externalpurposes in accordance with generally accepted accounting principles; (c) evaluated the effectiveness of the registrant's disclosure controlsand procedures and presented in this report our conclusions about theeffectiveness of the disclosure controls and procedures, as of a date within 90days prior to the filing date of this report based on such evaluation; and (d) disclosed in this report any change in the registrant's internal controlover financial reporting that occurred during the second fiscal quarter of the periodcovered by this report that has materially affected, or is reasonably likely tomaterially affect, the registrant's internal control over financial reporting.5. The registrant's other certifying officer and I have disclosed to theregistrant's auditors and the Audit Committee of the registrant's Board ofTrustees: (a) all significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which are reasonablylikely to adversely affect the registrant's ability to record, process,summarize and report financial information; and (b) any fraud, whether or not material, that involves management orother employees who have a significant role in the registrant's internal controlover financial reporting.Date: September 6, 2012 By: /s/ Christian W. Thwaites Christian W. Thwaites President and Chief Executive Officer CERTIFICATIONI, Thomas P. Malone, Vice President and Treasurer of Sentinel Variable ProductsTrust (the "registrant"), certify that:1. I have reviewed this report on Form N-CSR of the registrant;2. Based on my knowledge, this report does not contain any untrue statement of amaterial fact or omit to state a material fact necessary to make the statementsmade, in light of the circumstances under which such statements were made, notmisleading with respect to the period covered by this report;3. Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all material respects thefinancial condition, results of operations, and changes in net assets, of theregistrant as of, and for, the periods presented in this report;4. The registrant's other certifying officer and I are responsible forestablishing and maintaining disclosure controls and procedures (as defined inRule 30a-3(c) under the Investment Company Act of 1940) and internal controlsover financial reporting (as defined in Rule 30a-3(d) under the InvestmentCompany Act of 1940) for the registrant and have: (a) designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under our supervision, toensure that material information relating to the registrant is made known to usby others within the registrant, particularly during the period in which thisreport is being prepared; (b) designed such internal control over financial reporting, or causedsuch internal control over financial reporting to be designed under oursupervision, to provide reasonable assurance regarding the reliability offinancial reporting and the preparation of financial statements for externalpurposes in accordance with generally accepted accounting principles; (c) evaluated the effectiveness of the registrant's disclosure controlsand procedures and presented in this report our conclusions about theeffectiveness of the disclosure controls and procedures, as of a date within 90days prior to the filing date of this report based on such evaluation; and (d) disclosed in this report any change in the registrant's internal controlover financial reporting that occurred during the second fiscal quarter of the periodcovered by this report that has materially affected, or is reasonably likely tomaterially affect, the registrant's internal control over financial reporting.5. The registrant's other certifying officer and I have disclosed to theregistrant's auditors and the Audit Committee of the registrant's Board ofTrustees: (a) all significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which are reasonablylikely to adversely affect the registrant's ability to record, process,summarize and report financial information; and (b) any fraud, whether or not material, that involves management orother employees who have a significant role in the registrant's internal controlover financial reporting.Date: September 6, 2012 By: /s/ Thomas P. Malone Thomas P. Malone Vice President & Treasurer
